 Case 3:20-cv-01901-E-BH Document 27 Filed 03/26/21                Page 1 of 1 PageID 207



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TIM SCHOENBAUER,                               §
          Plaintiff,                           §
                                               §
v.                                             §   Civil Action No. 3:20-CV-1901-E-BH
                                               §
DEUTSCHE BANK NATIONAL                         §
TRUST COMPANY,                                 §
Defendant.                                     §   Referred to U.S. Magistrate Judge

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings

and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. Tim Schoenbauer’s Motion for Default Judgement [sic], filed

September 1, 2020 (doc. 8), Tim Schoenbauer’s Motion for Judgement [sic], filed December 22,

2020 (doc. 18), Tim Schoenbauer’s Motion for Judgement [sic], filed February 2, 2021 (doc. 22),

and Tim Schoenbauer’s Motion for Judgement [sic], filed February 26, 2021 (doc. 25), are all

DENIED.

       SIGNED this 26th day of March, 2021.



                                                   _________________________________
                                                   ADA BROWN
                                                   UNITED STATES DISTRICT JUDGE
